Compass s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2014

                                      No. 04-14-00194-CV

                           DTND SIERRA INVESTMENTS, LLC,
                                      Appellant

                                                v.

                                      COMPASS BANK,
                                         Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18326
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
         In this appeal, Appellee’s brief was due to be filed with this court on July 28, 2014. See
TEX. R. APP. P. 38.6(a). On July 23, 2014, Appellee filed its first motion for extension of time to
file its brief until August 27, 2014.
       Appellee’s motion is GRANTED. Appellee must file its briefs with this court by August
27, 2014.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court